Charles L. Campbell, conductor in charge of work train, was killed by falling from the tender of his train; and the plaintiff as administratrix *Page 317 
of the estate recovered judgment under the allegation that his death was due to the negligence of the defendant in that the tool box placed by the defendant at the rear of the tender to be used as a step in descending was not closed, but was left with the lid up at an angle of about forty-five degrees, so that Campbell in attempting to descend lost his footing and was run over and killed.
I can see no escape from holding that the nonsuit should have been granted on the ground that there was no evidence of negligence on the part of the defendant. It is elementary that when an employer places reasonably safe appliances in the hands of an employee for his use the employer is not responsible for their negligent use by such employee. There is no allegation nor proof that the box lid or the tool box was defective or that the lid was raised when Campbell took charge of the train as conductor and therefore no negligence can be imputed to the defendant in that respect. Being intrusted with the train as the representative of the master, the general rule would be that it was Campbell's duty to see that the box was kept closed if that was necessary to the safety of himself and the other employees. Neither the conductor nor his administratrix can be allowed to allege that the defendant was negligent in failing to perform a duty which devolved on him as the company's representative.
A witness for the plaintiff, it is true, testified that it was the duty of the last man who used the box to close it, but on the part of the plaintiff there was not a particle of evidence tending to show when or by whom the box was opened and lid left so as to be dangerous. Therefore the plaintiff's case rested on negligence which must be imputed either to the conductor himself or one of his fellow servants on the same train. Even if it could be assumed that the defendant would be liable if the box had been left open by Odom, the engineer or Sammons, the fireman, there could be no recovery, for under the plaintiff's evidence it would be entirely *Page 318 
a matter of conjecture whether the conductor himself or the fireman or the engineer had left the box open. Green v.So. Ry., 72 S.C. 398, 52 S.E. 45, and cases cited.
The evidence introduced by the defendant cannot help the plaintiff for that evidence was to the effect that Campbell himself opened the box a very short time before the accident and was the last man seen near it and in charge of it. This evidence not only does not tend to show that the box was left open by another employee of the defendant, but tends to prove affirmatively that Campbell himself, having control of the box, left it open after having had a cable taken from it.
MR. JUSTICE HYDRICK. I think the nonsuit should have been granted. The only negligence alleged in the complaint consisted in leaving the toolbox open, with the lid thrown back at an angle of about forty-five degrees, so that, when Campbell stepped on it, he slipped and fell. There was no testimony to support the allegation that it was the duty of the defendants, Odom and Sammons, to keep it closed. If defendant would be liable, under the authority of Richey v.Ry., 69 S.C. 387, as for a failure to furnish plaintiff's intestate a safe place to work, if it had appeared that the box was left open by one of his fellow servants, that fact was not proved, and the burden of proving it was on the plaintiff. It cannot be inferred from the mere fact that a box was left open by some one. Indeed, from the testimony, it is as probable that it was left open by Campbell himself as by any one else. If it was, he was the author of his own injury. *Page 319